Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 29, 2017

The Court of Appeals hereby passes the following order:

A18D0092. WILLIAM LEE CLIFTON, JR. v. THE STATE.

      William Lee Clifton, Jr. filed this application for discretionary review seeking
to appeal the trial court’s order denying his motion to withdraw his guilty plea. An
order denying a motion to withdraw a guilty plea may be appealed directly. See
Smith v. State, 283 Ga. 376 (659 SE2d 380) (2008). Ordinarily, we will grant a
timely application when the lower court’s order is subject to direct appeal. See
OCGA § 5-6-35 (j). Clifton, however, has already filed a notice of appeal from the
trial court’s order.1 Accordingly, this application is superfluous, and it is therefore
DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/29/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
        As an exhibit to this application, Clifton attached a file-stamped copy of his
notice of appeal.